             Case 1:21-cv-00350-KPF Document 24 Filed 06/09/21 Page 1 of 11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JOANNA LEIS,
                                                                            STIPULATION AND
                                                                            PROPOSED ORDER
                                                               Plaintiff,
                                                                               GOVERNING
                                                                             CONFIDENTIAL
                                    - vs -
                                                                               DISCOVERY
                                                                                MATERIAL
 FLAG COMMUNICATIONS US, LTD,
                                                                              21-cv-00350-KPF
                                                             Defendant.


           WHEREAS, Plaintiff Joanna Leis (“Plaintiff”) and Defendant Flag Communications

US, Ltd. (“Defendant”) (collectively the “Parties”) agree that discovery in the above-captioned

action is likely to involve, among other things, the production or disclosure of certain

information that the Parties believe to be confidential and/or proprietary information;

           NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and

between the Parties, pursuant to Fed. R. Civ. P. 26(c) and 29, and subject to the approval of the

Court, that the following Stipulation and Proposed Order Governing Confidential Discovery

Material (the “Order”) shall govern the handling of confidential and/or proprietary information

produced, given, exchanged, or filed by or among the Parties and any non-parties to this action

during the proceedings in the above-captioned action.

           1.      This Order shall govern the use and disclosure of all “Discovery Materials,” as

defined below, that are created or produced in connection with the above-captioned action.

“Discovery Materials” shall include transcripts of depositions upon oral examination and

exhibits thereto; transcripts of depositions upon written questions and exhibits thereto; answers

to interrogatories; documents or things produced by any party to any other, whether or not

pursuant to a formal request; reports of examining physicians; answers to requests for



4846-0706-3020.1
             Case 1:21-cv-00350-KPF Document 24 Filed 06/09/21 Page 2 of 11




admission; documents or things produced by any non-party to any party, whether or not

pursuant to a subpoena; all information contained in any of the foregoing; and all copies,

excerpts or summaries of any of the foregoing.

           2.      “Confidential Information” shall mean any trade secret, proprietary business

information, or other confidential research, development, or commercial information entitled

to protection as now or hereafter interpreted by the Courts, attorney work product, and any other

confidential information entitled to similar protection under any other law or rule that hereafter

becomes applicable to this action. “Confidential Information” also shall mean any information

of a particularly sensitive nature containing, for example, personnel records, medical

information, or pay and benefits information.

           3.      “Confidential Discovery Material” shall mean any Discovery Materials that

contain Confidential Information.

           4.      Any party or non-party may designate (“Designating Party”) any discovery

material as Confidential Discovery Material in the following manner:

                   (a)    Answers to interrogatories; documents or things produced by any party

to any other, whether or not pursuant to a formal request; reports of examining physicians;

answers to requests for admission; documents or things produced by any non-party to any

party, whether or not pursuant to a subpoena; or copies, excerpts or summaries of any of the

foregoing, may be designated Confidential Discovery Material either by: (i) marking, either

before or as the document is produced, the word “Confidential” on each page of the

document that contains Confidential Information or (ii) if a document is produced not

marked “Confidential,” but later determined to be, notifying the other party in writing of the




4846-0706-3020.1
             Case 1:21-cv-00350-KPF Document 24 Filed 06/09/21 Page 3 of 11




document, such as by identifying the “Bates” number (if such numbers have been placed on

that document) of each page of the document that contains Confidential Discovery Material.

                   (b)   With respect to depositions or other pre-trial testimony: either by a

statement on the record, by counsel, at the time of disclosure, or by notifying counsel for all

other parties in writing (and either delivered by hand, U.S. mail, or by email upon prior

consent) within thirty (30) days after receipt by counsel for the deponent or witness of the

transcript of such deposition or other pre-trial testimony. Counsel for the party-deponent

shall affix the legend “Confidential” to the first page and all subsequent pages of the original

transcript that contains designated material, and to the first page, and all subsequent

corresponding pages, of all copies of such transcript. Only those portions of each transcript

designated as “Confidential” in this action shall be deemed “Confidential” material. All

transcripts of depositions or other pre-trial testimony shall be deemed to be “Confidential”

until the end of the thirtieth (30) day after their receipt by counsel for the deponent or

witness, or until the parties agree that the testimony is not confidential, whichever period is

shorter; and

                   (c)   To the extent that matter stored or recorded in form of electronic or

magnetic media (including information, files, databases, or programs stored on any digital or

analog machine-readable device, computers, discs, networks or tapes) is produced in such

form, the producing party and Parties may designate such material as Confidential Discovery

Material by affixing a label on the media or its casing indicating such designation or, where

not practical, by cover letter referring generally to such matter.

                   (d)   Any Discovery Materials already produced may be designated as

Confidential Discovery Material by providing written notice of same to all Parties within 30



4846-0706-3020.1
             Case 1:21-cv-00350-KPF Document 24 Filed 06/09/21 Page 4 of 11




days after the execution of this Order. The failure to designate Discovery Materials as

Confidential Discovery Material shall not be deemed a waiver of confidentiality so long as

the Discovery Materials are so designated by no later than the date established by the Court

for the cutoff of discovery.

           5.      Confidential Discovery Material and all copies thereof shall be used solely for

the purpose of this litigation and not for any business or other purpose.

           6.      Confidential Discovery Material and all copies thereof:

                   (a)       Shall be disclosed only to:

                           i.       the Court;

                         ii.        attorneys of record in this action and employees of their

respective law firms or legal departments, all of whom shall be bound by this Order;

                         iii.       individual parties to this action who are natural persons;

                         iv.        persons employed by or otherwise affiliated with any of the

other Parties whose knowledge of the Confidential Discovery Material is necessary in order

to enable the party by which the person is employed or with which the person is affiliated to

prosecute or defend this action effectively, but only after an attorney of record has explained

this Order to each such individual and the individual has executed the form annexed hereto as

EXHIBIT A;

                          v.        persons not employed by or otherwise affiliated with any of the

Parties who are retained by or on behalf of any of the attorneys of record in this action solely

to assist them in the preparation of this case for trial (including, but not limited to,

independent accountants, statisticians, economists, and other experts), none of whom shall be

competitors or employees of competitors of Defendant, but only after each such person has



4846-0706-3020.1
             Case 1:21-cv-00350-KPF Document 24 Filed 06/09/21 Page 5 of 11




reviewed this Order with the assistance of an attorney of record who has explained this Order

to each such individual and the individual has executed the form annexed hereto as

EXHIBIT A;

                         vi.       witnesses or any other person for case related purposes, but

only after an attorney of record has explained this Order to each such individual and the

individual has executed the form annexed hereto as EXHIBIT A.

                   (b)      Shall be copied only by attorneys of record, clerical personnel

employed by such attorneys or independent copying services engaged by such attorneys,

provided that the attorney engaging in copying service has no reason to believe that that

service or any of its employees is likely to disclose or use any Confidential Discovery

Material in a way that would violate this Order if the service and its employees were bound

by the Order.

                   (c)      Notwithstanding the foregoing, it is understood that it may be

necessary to make disclosures to parties or non-parties of the general content of materials

deemed confidential in order to investigate claims or defenses. Moreover, it may be

impractical to require all such individuals to execute nondisclosure documents. Accordingly,

the Parties agree to work together in good faith to devise appropriate methods by which such

disclosures may be made during the course of this litigation and to stipulate appropriate

modifications and exceptions to this order as occasions warrant. In the event the parties

cannot come to terms regarding such disclosure, the party seeking disclosure may object to

the designation pursuant to Paragraph 9.

           7.      This Order has no effect upon, and shall not apply to any producing party’s

use of its own “Confidential” material for any purpose.



4846-0706-3020.1
             Case 1:21-cv-00350-KPF Document 24 Filed 06/09/21 Page 6 of 11




           8.      The designation of discovery materials as Confidential Discovery Material

pursuant to Paragraph 4 of this Order shall not constitute a ruling that those materials actually

contain Confidential Information.

           9.      If a party, or a non-party that produced documents or things or gave a

deposition upon oral examination or written questions, concludes that Discovery Materials or

portions thereof designated Confidential Discovery Material by any other party or non-party

do not actually include Confidential Information and therefore do not warrant the protection

claimed for them under this order, it may so notify all Parties and any concerned non-party in

writing and state the basis for its conclusion. Promptly after receipt of such notice, the

attorneys for all concerned parties and non-parties shall confer in good faith in order to

resolve the objection to the designation of confidentiality. If it is not possible to resolve the

objection within fifteen (15) days after service of the notice, then the designated Discovery

Materials shall continue to be Confidential Discovery Material under this Order until the

objecting party or non-party applies for and receives an Order of this Court rescinding that

designation of those materials. A party (individually or through its agent) may disclose

Confidential Information that pertains to that party without compliance with the terms of this

Order.

           10.     If a party wishes to file a document with the Court containing information

which has been designated by the other party as Confidential Information, the concerned

Parties shall confer in good faith in order to determine whether the document may be filed in

a manner that protects the Confidential Information, such as by redaction in conformance

with the procedures articulated in Rule 9(a), (b) of Judge Failla’s Individual Rules of Practice

in Civil Cases. If the Parties cannot agree, such document shall be included in a separate



4846-0706-3020.1
             Case 1:21-cv-00350-KPF Document 24 Filed 06/09/21 Page 7 of 11




appendix that shall contain all Confidential Information to be filed with the motion. The

separate appendix shall be served with the motion papers, but shall not be filed with the

Court until either the Designating Party waives any objection to the filing, or until such time

as the Court has ruled on the Designating Party’s immediate letter motion in conformance

with Rule 9(c) of Judge Failla’s Individual Rules of Practice in Civil Cases, the Local Rules,

the CM/ECF Administrative Procedures Guide, and any similar successor applicable rule or

policy, to file such documents under seal.

           11.     By stipulating to this Order, no party waives its right to object to any

requested discovery or to request more stringent restrictions upon the use and disclosure of

certain Discovery Materials than those provided in this Order on the grounds that those

discovery materials contain especially sensitive Confidential Information.

           12.     The provisions of this Order shall not terminate at the conclusion of this

action. Within ninety (90) days after the conclusion of the above-captioned action, including

exhaustion of all appeals and expiration of any time therefore, the receiving party shall, at its

cost, either destroy such Confidential Information received during said action, or, if it

chooses to maintain such information, at the end of three years and six months following

such conclusion of said action. The producing party may request the return of all documents

containing Confidential Information to the producing party, including all copies of such

documents which may have been made, but not including any notes or other attorney work

product. Such information shall be provided back to the receiving party at any time

requested for use/defense in any ancillary matter. Notwithstanding the foregoing, it shall not

be a violation of this Order for a party to continue to retain Confidential Information the

retention of which is required by law.



4846-0706-3020.1
             Case 1:21-cv-00350-KPF Document 24 Filed 06/09/21 Page 8 of 11




           13.     If any party intends to offer in evidence at trial or in any other proceedings in

open court any Discovery Materials designated Confidential, it shall serve reasonable

advance notice thereof on all other Parties and concerned non-parties, if any, in order to

afford the Parties and non-parties the opportunity to bring before the Court the matter of the

protection of the confidentiality of those materials or that information.

           14.     The inadvertent or unintentional disclosure by either party of Confidential

Information that was not so designated at the time of disclosure, shall not be deemed a

waiver in whole or in part of that party’s claim of confidentiality, either as to the specific

information disclosed or as to any other information relating thereto or on the same or related

subject matter.

           15.     Unless otherwise agreed to by the Parties in writing, the Parties agree to

produce documents, including electronically stored information, in either multi-page tiff or

pdf format, or in paper copy. The format shall be determined by the producing party from

among these alternatives, unless otherwise ordered by the Court. Each image or page shall

bear identifying Bates-numbers. Any production in multi-page tiff or pdf format shall be

contained on one or more CDs, DVDs or other external storage device, and shall include

image boundaries that correspond, to the extent reasonably possible, to the contents of the

actual document. Nothing in this paragraph is intended to limit a party’s right to seek native

versions of such documents should they determine in good faith that native images would aid

in the prosecution or defense of this action. If the Parties cannot agree on the production

format, then the party seeking the native files may apply to the Court for appropriate relief.

           16.     In the event that a producing party discovers that Confidential Information has

been inadvertently disclosed, including but not limited to (i) information or documents which



4846-0706-3020.1
             Case 1:21-cv-00350-KPF Document 24 Filed 06/09/21 Page 9 of 11




are subject to attorney-client privilege or the work-product doctrine, (ii) information and

documents which have been produced in contravention of confidentiality obligations to third

parties (which parties refuse to authorize production of said information and documents even

under the auspices of this Order); and (iii) other documents mistakenly produced, the

producing party shall notify the receiving party within three (3) business days of discovery of

the error. The receiving party shall return all copies of the information or documents to the

producing party within ten (10) days of receipt of such notice. The receiving party shall treat

any disputed privileged information as privileged and confidential unless and until the Court

rules otherwise. The fact that such privileged documents are produced, inadvertently or

otherwise, shall not be construed as a waiver of any applicable attorney-client and/or work

product privilege.

           17.     This Order shall continue to be binding after the conclusion of this action,

unless otherwise agreed to in writing.

           18.     This Order may be signed in counterparts which, when fully executed, shall

constitute a single original and electronic signatures shall be deemed original signatures.

Dated: June 8, 2021                              Dated: June 8, 2021

SCHWARTZ PERRY & HELLER, LLP                             NIXON PEABODY LLP
Attorneys for Plaintiff                                  Attorneys for Defendant

By:        /s/ Davida S. Perry                           By:     /s/ Kimberly K. Harding
           Davida S. Perry                                       Kimberly K. Harding
           3 Park Avenue, Suite 2700                             1300 Clinton Square
           New York, NY 10016                                    Rochester, NY 14604
           dperry@sphlegal.com                                   kharding@nixonpeabody.com
           (212) 889-6565                                        (585) 263-1000




4846-0706-3020.1
              Case 1:21-cv-00350-KPF Document 24 Filed 06/09/21 Page 10 of 11




This confidentiality agreement does not bind the Court or any of its
personnel. The Court can modify this stipulation at any time. The
Court will retain jurisdiction over the terms and conditions of this
agreement only for the pendency of this litigation. Any party
wishing to make redacted or sealed submissions shall comply with Rule
6(A) of this Court's Individual Rules of Civil Procedure.

Dated:               June 9, 2021            SO ORDERED.
                     New York, New York



                                             HON. KATHERINE POLK FAILLA
                                             UNITED STATES DISTRICT JUDGE




  4846-0706-3020.1
            Case 1:21-cv-00350-KPF Document 24 Filed 06/09/21 Page 11 of 11




                                            EXHIBIT A
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JOANNA LEIS,
                                                                            AGREEMENT
                                                             Plaintiff,     GOVERNING
                                                                           CONFIDENTIAL
                                  - vs -                                    DISCOVERY
                                                                             MATERIAL
 FLAG COMMUNICATIONS US, LTD,
                                                                            21-cv-00350-KPF
                                                           Defendant.


           I have read the Stipulation and Order Governing Confidential Discovery Material (the

“Order”) in the above-captioned matter. I understand its terms and agree to be fully bound by

them and hereby submit to the jurisdiction of the United States District Court for the Southern

District of New York for purposes of enforcement of the Order and this Agreement. I will hold

in confidence, and will not disclose to anyone not qualified under the Order, any Confidential

Discovery Material (as those terms are defined in the Order) or any words, substances,

summaries, abstracts, or indices of Confidential Discovery Material disclosed to me, and I shall

use Confidential Discovery Material only for purposes of the above-referenced action and not

for any other purpose, including, without limitation, any business, proprietary, commercial,

governmental, or litigation purpose. I will return all Confidential Discovery Material and any

words, substances, summaries, abstracts or indices thereof, and copies thereof, which come into

my possession, and documents or things which I have prepared relating thereto, to counsel for

the party by whom I am employed or retained. I declare under penalty of perjury that the

foregoing is true and correct.



Dated: ________________________                By: ____________________


4846-0706-3020.1
